—Application pursuant to CPLR article 78 challenging the determination of respondent Departmental Disciplinary Committee, dated July 22, 1993, to dismiss petitioner’s complaints against two attorneys (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered January 7, 1994), is unanimously denied and the proceeding dismissed, without costs.
Petitioner has not established that respondent failed to perform a purely ministerial act required by law (CPLR 7803 [1]; Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). Concur—Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.